Appeal from a judgment of the Supreme Court, Oneida County (John W. Grow, J.), entered September 20, 2007 in a proceeding pursuant to CPLR article 75. The judgment was entered in favor of plaintiff and against defendant upon an order that granted in part plaintiff’s motion to confirm an arbitrator’s award.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action as attorney in fact for her brother (decedent), who was mentally impaired, seeking to recover sums that allegedly were fraudulently taken from decedent by defendant. She thereafter continued the action as administratrix of decedent’s estate, and the case proceeded to arbitration. Plaintiff moved to confirm the award, and defendant appeals from an order granting in part plaintiffs motion. We note at the outset that, although defendant appeals from an order rather than from the judgment in which the order was subsumed, we exercise our discretion to treat the notice of appeal as valid and deem the appeal as taken from the judgment (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; see also CPLR 5520 [c]). We agree with plaintiff that defendant failed to meet his burden of establishing that the arbitrator’s award, to the extent that it was confirmed by Supreme Court, “is violative of a strong public policy, or is totally irrational, or exceeds a specifically enumerated limitation on his power” (Matter of Silverman [Benmor Coats], 61 NY2d 299, 308 [1984]; see Matter of Town of Callicoon [Civil *1310Serv. Empls. Assn., Town of Callicoon Unit], 70 NY2d 907, 909 [1987]). Present—Scudder, EJ., Centra, Fahey, Peradotto and Green, JJ.